 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ABDO YAHRA MOHAMED,                              No. 2:18-cv-2303-TLN-EFB PS
12                       Plaintiff,
13           v.                                        ORDER TO SHOW CAUSE
14    UNITED STATES,
15                       Defendant.
16

17          Defendant filed a motion to dismiss the complaint’s second cause of action pursuant to

18   Federal Rule of Civil Procedure12(b)(6), which it noticed for hearing on December 18, 2019.

19   ECF No. 13. Court records reflect plaintiff has not filed an opposition or statement of non-

20   opposition to the motion.

21          Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of

22   non-opposition thereto, must be served upon the moving party, and filed with this court, no later

23   than fourteen days preceding the noticed hearing date or, in this instance, by December 4, 2019.

24   Local Rule 183, governing persons appearing in pro se, provides that failure to comply with the

25   Federal Rules of Civil Procedure and Local Rules may be grounds for dismissal, judgment by

26   default, or other appropriate sanctions. Local Rule 110 provides that failure to comply with the

27   Local Rules “may be grounds for imposition by the Court of any and all sanctions authorized by

28   statute or Rule or within the inherent power of the Court.” See also Ghazali v. Moran, 46 F.3d
                                                      1
 1   52, 53 (9th Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for
 2   dismissal.”). Pro se litigants are bound by the rules of procedure, even though pleadings are
 3   liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
 4           Accordingly, good cause appearing, it is hereby ORDERED that:
 5           1. The hearing on defendant’s motion to dismiss is continued to January 15, 2020 at
 6   10:00 a.m. in Courtroom No. 8.
 7           2. Plaintiff shall show cause, in writing, no later than December 30, 2019, why sanctions
 8   should not be imposed for failure to timely file an opposition or a statement of non-opposition to
 9   defendant’s motion.
10           3. Plaintiff shall file an opposition to the motion, or a statement of non-opposition thereto,
11   no later than December 30, 2019.
12           4. Failure to file an opposition to the motion will be deemed a statement of non-
13   opposition thereto, and may result in a recommendation that this action be dismissed for lack of
14   prosecution and/or for failure to comply with court orders and this court’s Local Rules. See Fed.
15   R. Civ. P. 41(b).
16           5. Defendant may file a reply to plaintiff’s opposition, if any, on or before January 8,
17   2020.
18

19   DATED: December 12, 2019
20

21

22

23

24

25

26

27

28
                                                        2
